             Case 5:19-cv-00751-F Document 1 Filed 08/16/19 Page 1 of 27




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA

TROY D. GERMAN,                                   )
                                                  )
        Plaintiff,                                )
                                                  )
v.                                                )       Case No. CIV- 19-751-F
                                                  )
BILLY D. “RUSTY” RHOADES,                         )
individually;                                     )
                                                  )
MICHAEL HARRELL, individually;                    )
                                                  )
-and-                                             )
                                                  )
BRIAN ORR, individually,                          )
                                                  )
        Defendants.                               )

                                      COMPLAINT

        COMES NOW Plaintiff Troy D. German and, for his causes of action against

Defendants Billy D. “Rusty” Rhoades, individually, Michael Harrell, individually, and

Brian Orr, individually, alleges and states as follows:

                                        The Parties

        1.     Plaintiff Troy D. German (“CPT German”) is and at all relevant times has

been a resident of the Western District of Oklahoma. In June 2019, German retired from

the Oklahoma Highway Patrol (“OHP”) at the rank of Captain.

        2.     Defendant Billy D. “Rusty” Rhoades is and at all relevant times has been a

resident of the Western District of Oklahoma. Defendant Rhoades is currently employed



                                             1
            Case 5:19-cv-00751-F Document 1 Filed 08/16/19 Page 2 of 27




as the Commissioner of the Oklahoma Department of Public Safety, a position appointed

by the Governor of the State of Oklahoma.

       3.     Defendant Michael Harrell is and at all relevant times has been a resident of

the Western District of Oklahoma. Defendant Harrell is currently employed as the Chief of

the OHP.

       4.     Defendant Brian Orr is and at all relevant times has been a resident of the

Western District of Oklahoma. Orr is currently employed as a Captain in the OHP.

                                 Jurisdiction and Venue

       5.     The Court has subject matter jurisdiction over all of CPT German’s federal-

law claims pursuant to 28 U.S.C. § 1331, as each of those claims arise under federal law,

i.e. the United States Constitution and 42 U.S.C. § 1983.

       6.     The Court has personal jurisdiction over the Defendants because they are all

citizens and residents of the State of Oklahoma.

       7.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)

because all or part of CPT German’s causes of action arose within the Western District of

Oklahoma.

                                   Factual Allegations

       8.     In 1998, CPT German graduated from the OHP Academy and thereafter

began his job duties and responsibilities in the OHP at the rank of Trooper.

       9.     CPT German performed his job duties and responsibilities in a competent

and satisfactory manner, and he subsequently promoted to the rank of Lieutenant in 2007.



                                            2
             Case 5:19-cv-00751-F Document 1 Filed 08/16/19 Page 3 of 27




       10.     CPT German performed his job duties and responsibilities as a Lieutenant in

a competent and satisfactory manner, and he subsequently promoted to the rank of Captain

in 2017.

       11.     In addition to his ordinary job duties and responsibilities, CPT German

became the Incident Commander/Team Leader of the Oklahoma state-wide Incident

Management Team in 2010.

       12.     The Incident Management Team was and is a multi-jurisdictional, multi-

agency incident response team that responds to major emergency incidents, such as natural

disasters, railway accidents, and more.

       13.     In addition to serving as the Incident Commander/Team Leader of the state-

wide Incident Management Team, CPT German also served as the Program Manager for

the OHP’s internal Incident Management Team.

       14.     Through his education, training, and experience related to the state-wide and

OHP Incident Management Team, CPT German became highly skilled and qualified in the

field of incident management.

       15.     As a result of his high level of skills and qualifications in the field of incident

management, CPT German developed an outstanding reputation state- and nation-wide in

the field of incident management.

       16.     For many years, CPT German has observed inequities and questionable

conduct by the OHP administration in a number of different areas, including in the use of

state funds as well as in the promotional process.



                                                3
             Case 5:19-cv-00751-F Document 1 Filed 08/16/19 Page 4 of 27




       17.     CPT German raised these issues internally, both informally and formally, as

well as externally, in an effort to root out corruption and unethical behavior in the OHP.

       18.     In 2018, the OHP advertised three vacancies at the rank of Captain for Troop

A, Troop R, and Troop SO.

       19.     In July 2018, the OHP began testing for these three vacancies.

       20.     The OHP promotional process to the rank of Captain included a written test,

an oral promotional board, and a command assessment. The oral promotional board

consisted of various members of the OHP.

       21.     Major Garrett Vowell was assigned as the Chair for the Troop A, Troop R,

and Troop SO promotional boards. Vowell’s duties as Chair required him to assemble the

questions for all three promotional boards.

       22.     Defendant Rhoades assisted in drafting the questions for the Troop R

promotional board interview.

       23.     Vowell confirmed with Defendant Rhoades and Defendant Harrell the exact

questions that would be on the promotional boards.

       24.     Defendant Rhoades received pressure from external sources in the Oklahoma

Legislature to promote Defendant Orr, to the position and rank of Captain. This included a

letter of recommendation for Defendant Orr from Senator Roger Thompson.

       25.     On or before July 16, 2018, Vowell delivered the Troop A promotional board

questions to Defendant Harrell.

       26.     On or around July 17, 2018, Defendant Rhoades, in the presence of

Defendant Harrell, made a telephone call to Defendant Orr. When he finished his

                                              4
             Case 5:19-cv-00751-F Document 1 Filed 08/16/19 Page 5 of 27




conversation with Defendant Orr, Defendant Rhoades handed the phone to Defendant

Harrell.

       27.     During this phone call on July 17, 2018, Defendant Harrell provided

Defendant Orr with the four specific questions that would be on the upcoming promotional

board for Troop A. Defendant Harrell even provided the questions in the exact order they

would be asked during the promotional board oral interview.

       28.     The Troop A promotional board oral interviews were set for July 18, 2018.

       29.     Defendant Harrell provided Defendant Orr with these four questions in the

presence of, with the knowledge of, and at the direction of Defendant Rhoades.

       30.     Defendant Harrell told Defendant Orr the questions would be as follows:

               a. Obligations of a Captain when a trooper is killed in the line of duty;

               b. Discussion of a Signal 1 plan;

               c. Levels of discipline; and

               d. Give a two-minute traffic safety talk.

       31.     During this phone call on July 17, 2018, Defendant Harrell told Defendant

Orr that he would need to know what to do if the Chief assigned him as the Incident

Commander following a trooper’s death in the line-of-duty.

       32.     During this phone call on July 17, 2018, Defendant Harrell told Orr that he

needed to focus on the levels of discipline and the five (5) action levels contained in the

OHP Operations Manual.

       33.     During this phone call on July 17, 2018, Defendant Harrell told Orr that he

should “take a deep breath” before giving his two-minute traffic safety speech.

                                              5
              Case 5:19-cv-00751-F Document 1 Filed 08/16/19 Page 6 of 27




       34.      Question number 1 on the promotional board that took place on July 18,

2018, was as follows:

       “You are the Troop Commander of Troop A when you get a phone call from one of
       your supervisors that a Trooper was killed in the line of duty. Per OHP policy
       02.24.00, the Chief of Patrol assigns you as the Incident Commander. Explain to the
       board what your role is and give a summary of your duties as the Incident
       Commander.”

       35.      Question number 2 on the promotional board that took place on July 18,

2018, was as follows:

       36.      “Per OHP policy 06.02.00, the Troop Commander shall take steps to ensure

all Patrol personnel provide a quick and efficient response to an incident for the Signal 1

plan. Explain what the Signal 1 plan is and what the steps include.”

       37.      Question number 3 on the promotional board that took place on July 18,

2018, was as follows:

       OHP defines discipline as informal or formal action to correct infractions or statute,
       rule, policy, practice or procedure regarding work performance or behavior. Per
       OHP policy 01.31.00, explain to the board what the Levels of Action are under the
       Disciplinary Matrix.

       38.      The “benchmarks” for the answer to this question were the five (5) levels of

discipline.

       39.      Question number 4 on the promotional board that took place on July 18,

2018, was as follows:

       The Troop Commander of Troop A is responsible for the largest troop in the state.
       You will be participating in troop meetings, conferences, seminars, and delivering
       safety talks to various groups as stated in OHP policy 02.10.00. At this time, take
       30 seconds to gather your thoughts and deliver to the board approximately a two
       minute traffic safety speech regarding Troop A.


                                              6
             Case 5:19-cv-00751-F Document 1 Filed 08/16/19 Page 7 of 27




       40.     After Defendant Orr received the promotional board oral interview questions

from Defendant Harrell, he contacted CPT German. CPT German had been helping

Defendant Orr study for the upcoming promotional boards.

       41.     Defendant Orr told CPT German that “Number 3” had contacted him and

provided him with the upcoming questions on the Troop A promotional board oral

interview. “Number 3” is a direct and specific reference to Defendant Harrell who, as Chief

of the OHP, is assigned Badge Number 3.

       42.     CPT German immediately developed a concern that Defendant Harrell and

Defendant Orr had committed a violation of state law and Patrol policies, in addition to an

egregious violation of OHP ethics.

       43.     Later on that same date (July 17, 2018), CPT German met Defendant Orr at

Bricktown Brewery in Shawnee, Oklahoma. CPT German recorded a conversation with

Defendant Orr in which Defendant Orr again detailed his conversation with Defendant

Harrell as described above.

       44.     Defendant Orr showed CPT German the handwritten notes he “scribbled

down” while speaking with Defendant Harrell.

       45.     On this same date, CPT German informed members of the General Staff of

the OHP, two ministers, and an elder from his church about the violations of state law,

Patrol policies, and Patrol ethics. CPT German requested that the ministers and the elder

pray for him over this situation, because CPT German was well aware of the Patrol’s

penchant for retaliation against whistleblowers.



                                             7
             Case 5:19-cv-00751-F Document 1 Filed 08/16/19 Page 8 of 27




       46.       After the Troop A promotional board oral interview that took place on July

18, 2018, CPT German confirmed that the questions Defendant Harrell provided to

Defendant Orr were the actual questions used during the promotional board oral interview.

       47.       Following the promotional board oral interview, members of the Promotional

Board questioned how Defendant Orr was able to perform as well as he did during his

presentation.

       48.       Defendant Orr also informed CPT German of information that implicated

Defendant Rhoades in the cheating scheme and violations of state law, Patrol policies, and

Patrol ethics.

       49.       On August 2, 2018, CPT German informed OSBI Agent in Charge Stan

Florence about the cheating scheme and violations of state law, Patrol policies, and Patrol

ethics described herein. Florence recommended that CPT German bring the issue to the

attention of Defendant Rhoades, thereby allowing Rhoades the opportunity to correct the

wrongdoings.

       50.       On August 11, 2018, CPT German, upon the advice of OSBI SAC Florence,

met with Defendant Rhoades in Defendant Rhoades’ office. CPT German informed

Defendant Rhoades about the cheating scheme and violations of state law, Patrol policies,

and Patrol ethics described herein. CPT German told Defendant Rhoades that he wanted to

affect positive changes within the agency and that he hoped Defendant Rhoades would do

what was right and begin an investigation.

       51.       CPT German documented this meeting on his state time sheet and had

requested his Major to allow him time to attend the meeting.

                                              8
             Case 5:19-cv-00751-F Document 1 Filed 08/16/19 Page 9 of 27




       52.     At the end of this meeting on August 11, 2018, Defendant Rhoades asked

CPT German if he (German) would like him (Rhoades) to write a letter of recommendation

for German’s application for the position of Director of the Office of Emergency

Management.

       53.     CPT German agreed but did not use Defendant Rhoades as a reference on his

application for the position of Director of the Office of Emergency Management.

       54.     Later in the evening of August 11, 2018, CPT German advised at least one

member of the OHP Staff of the content of his meeting with Defendant Rhoades.

       55.     On August 17, 2018, CPT German met with and informed State

Representative Mike Sanders, a member of the Oklahoma Legislature, about the cheating

scheme and violations of state law, Patrol policies, and Patrol ethics described herein.

       56.     After the meeting with Captain German on August 11, 2018, Defendant

Rhoades did not initiate an internal affairs investigation by the Office of Professional

Standards into CPT German’s report of this misconduct. Defendant Rhoades also did not

initiate any investigation by Troop Z, the investigative division responsible for

investigating violations of state law.

       57.     Defendant Rhoades did not initiate any investigation because he himself

played a central role in the cheating scheme and subsequent cover up. Defendant Rhoades

directed Defendant Harrell to provide Defendant Orr with the questions and answers.

Defendant Rhoades was motivated to promote Defendant Orr because of outside political

pressure to promote Orr and to secure his own political favor from members of the

Oklahoma Legislature and secure his own confirmation as Cabinet Secretary.

                                             9
          Case 5:19-cv-00751-F Document 1 Filed 08/16/19 Page 10 of 27




      58.    Upon information and belief, Defendant Rhoades also provided Defendant

Orr with the questions and answers to the promotional board interview for Troop R to be

held on Friday, July 20, 2018.

      59.    Upon information and belief, the questions to the Troop R promotional board

oral interview were provided to Defendant Orr by Defendant Rhoades after Defendant Orr

had completed the Troop A promotional board oral interview on July 18, 2018.

      60.    In a recorded conversation between CPT German and Defendant Orr on

August 14, 2018, Defendant Orr revealed that Defendant Rhoades asked Defendant Orr to

leave the State Capitol and meet with him in Rhoades’ state-provided Chevrolet Tahoe.

Rhoades stated that “If I have one more person call me or come up to me and tell me I need

to promote you, I’m going to lose my mind.” Rhoades informed Orr that he (Orr) would

be promoted to the rank of Captain. Rhoades informed Orr that he and Defendant Harrell

would call the next day. Rhoades told Orr to “act surprised.”

      61.    Rhoades then asked Orr who he should promote to the position of Captain

over Troop A, either Lt. Joe Lang or Lt. Jody Williams. Orr advised that Rhoades should

promote Lt. Jody Williams.

      62.    Subsequently, Lt. Jody Williams was promoted to the position of Captain

over Troop A.

      63.    Because CPT German saw no changes within the OHP and was never

contacted by any investigative division of the OHP, he requested another meeting with

Defendant Rhoades.



                                            10
          Case 5:19-cv-00751-F Document 1 Filed 08/16/19 Page 11 of 27




       64.    On September 4, 2018, CPT German told Senator Roger Thompson,

Chairman of the Appropriation and Budget Committee, about the cheating scheme and

violations of state law, Patrol policies, and Patrol ethics described herein. In addition, CPT

German and Senator Thompson discussed possible misappropriation of state funds at DPS

concerning line-item budget funding for the teacher walk-out.

       65.    CPT German served as the Logistics Section Chief and the Finance Section

Chief during the teacher walk-out.

       66.    The State Troopers who were assigned to provide security to the State

Capitol Complex during the teacher walk-out were appropriated overtime monies for their

service. However, Defendant Rhoades did not allocate those monies to the state troopers

and, instead, misappropriated such funds to other uses at DPS. The troopers were required

to use compensatory time.

       67.    On September 11, 2018, CPT German and Defendant Rhoades met at

Charleston’s restaurant in Oklahoma City.

       68.    During this September 11, 2018 meeting, CPT German again spoke to

Defendant Rhoades about the cheating and corruption in the Oklahoma Highway Patrol.

CPT German laid out a timeline of events surrounding these issues for Defendant Rhoades

and informed him of the recorded conversations with Orr. Defendant Rhoades informed

CPT German that he had a special relationship with Orr, and that he wanted to see Orr do

well in his career. Furthermore, Defendant Rhoades informed CPT German that Senator

Roger Thompson and other legislators thought a lot of Orr and wanted him promoted.



                                             11
          Case 5:19-cv-00751-F Document 1 Filed 08/16/19 Page 12 of 27




       69.       CPT German informed members of the General and Command Staff about

the substance and content of his meeting with Defendant Rhoades.

       70.       On September 28, 2018, CPT German met with Defendant Rhoades for a

third and final time in an effort to persuade Defendant Rhoades to take action to root out

corruption in the promotional process, to void the upcoming promotions, and investigate

the wrongdoing. This meeting took place at a Starbucks coffee shop in Midwest City.

       71.       During the meeting, Defendant Rhoades told CPT German that he (Rhoades)

wanted Orr promoted. CPT German got up to walk out and Defendant Rhoades asked CPT

German, “Do you want to be a Major?” CPT German did not want any special or favorable

treatment and indicated that this was exactly what was wrong with the promotional process

at the Patrol.

       72.       On October 30, 2018, CPT German attempted to meet with Senate President

Pro Tempore Greg Treat. Senator Treat directed CPT German to meet with Ashley Kehl,

Chief of Staff. CPT German revealed to Kehl the cheating scheme and violations of state

law, Patrol policies, and Patrol ethics described herein.

       73.       On November 7, 2018, CPT German followed up with Ashley Kehl via text

message, as he was concerned that there had been no follow-up to his report. CPT German

was advised that he would be contacted by Senator Treat’s assistant, and CPT German

could bring his evidence at that point in time. However, CPT German was never contacted.

       74.       Instead of following up on this report of corruption, Senator Greg Treat

informed former Trooper Chip Keating about CPT German’s allegations.



                                             12
         Case 5:19-cv-00751-F Document 1 Filed 08/16/19 Page 13 of 27




      75.    On November 13, 2018, Keating called Defendant Rhoades and notified him

that CPT German was blowing the whistle on corruption and violations of law in OHP.

      76.    Keating was later named Cabinet Secretary of Public Safety and Security.

      77.    Treat, Keating, and other members and personnel of the State Legislature

should have followed their duties and investigated corruption in the OHP rather than

notifying the bad actor (Defendant Rhoades) that CPT German was exposing corruption

and violations of law at the top level of DPS and OHP.

      78.    Prior to November 13, 2018, Defendant Rhoades had not informed the Chief

of the OHP about the alleged blackmail.

      79.    Prior to November 13, 2018, Defendant Rhoades had not informed DPS

General Counsel Megan Simpson about the alleged blackmail.

      80.    Prior to November 13, 2018, Defendant Rhoades had not told internal affairs

about the alleged blackmail.

      81.    Prior to November 13, 2018, Defendant Rhoades had not told Troop Z about

the alleged blackmail.

      82.    Prior to November 13, 2018, Defendant Rhoades had not told David Prater

or a representative of the Oklahoma County District Attorney’s Office about the alleged

blackmail.

      83.    Prior to November 13, 2018, Defendant Rhoades had not told Mike Hunter

or a representative of the Oklahoma Attorney General’s Office about the alleged blackmail.

      84.    On November 13, 2018, Defendant Rhoades falsely accused CPT German of

blackmail and extortion to DPS General Counsel Megan Simpson.

                                           13
          Case 5:19-cv-00751-F Document 1 Filed 08/16/19 Page 14 of 27




       85.    On November 13, 2018, DPS General Counsel Megan Simpson met with

Defendant Harrell.

       86.    Simpson informed Harrell that CPT German had met with a staff member of

President Pro Tempore Treat and informed Treat about Harrell and Rhoades’ misdeeds.

       87.    After Simpson told Defendant Harrell that CPT German had blown the

whistle on the misconduct described herein, Defendants Rhoades and Harrell met and

decided to participate together in a conspiracy against CPT German to allege CPT German

attempted to extort/blackmail Rhoades.

       88.    Upon information and belief, Defendant Rhoades and Defendant Harrell met

with Defendant Orr in order to coordinate their false stories.

       89.    On November 19, 2018, Defendants Rhoades and Harrell met with CPT

Jason Holt, Troop Z.

       90.    Defendant Rhoades falsely accused CPT German of extortion and/or

blackmail to CPT Holt, Troop Z.

       91.    Defendant Rhoades falsely stated to CPT Holt that German attempted to

compel Rhoades to use his authority as Commissioner and Cabinet Secretary to assist CPT

German.

       92.    Defendant Rhoades falsely denied that he and Defendant Harrell provided

questions and answers to Orr for the Troop A and Troop R promotional board oral

interviews.




                                             14
            Case 5:19-cv-00751-F Document 1 Filed 08/16/19 Page 15 of 27




          93.   Defendant Harrell falsely denied that he and Defendant Rhoades provided

questions and answers to Brian Orr for the Troop A and Troop R promotional board oral

interviews.

          94.   Defendant Orr falsely denied that he had received the questions and answers

from Defendant Harrell and Defendant Rhoades for the Troop A and Troop R promotional

board oral interviews.

          95.   Defendant Rhoades provided this false information to Governor-elect Stitt,

Keating, and Treat, by informing them that CPT German was under criminal investigation

for blackmail.

          96.   During the Troop Z investigation, CPT Holt and other investigators

interviewed Defendant Rhoades, Defendant Harrell, Brian Orr, and Garrett Vowell, among

others.

          97.   Defendant Rhoades and Defendant Harrell repeated the false accusations and

denials to CPT Holt and other investigators.

          98.   Defendant Orr provided false information in that he denied receiving the

specific questions and answers for the Troop A and Troop R promotional board interviews.

Orr also provided this same false information to Governor-elect Stitt in a meeting with Stitt

arranged by Keating and Defendant Rhoades. Upon information and belief, Orr repeated

these false statements in later sworn testimony.

          99.   In early December 2018, Defendant Rhoades requested a meeting with

Oklahoma County District Attorney David Prater about CPT German.



                                             15
           Case 5:19-cv-00751-F Document 1 Filed 08/16/19 Page 16 of 27




      100.    Defendant Rhoades, Defendant Harrell, and DPS General Counsel Megan

Simpson met with DA Prater in December 2018.

      101.    DA Prater did not bring any criminal charges against CPT German.

      102.    At the same time as Defendant Rhoades and Defendant Harrell were carrying

out their unlawful scheme against CPT German, CPT German was in the process of

interviewing for the position of Director of the Oklahoma Department of Emergency

Management.

      103.    On Sunday, December 16, 2018, CPT German confirmed a personal

interview with Governor-elect Stitt.

      104.    The interview was set for Tuesday, December 18, 2018.

      105.    On the day before the interview (Monday, December 17, 2018), OHP

executed multiple search warrants based on the false accusations of blackmail.

      106.    On Monday, December 17, 2018, OHP members conducted a search of CPT

German’s personal residence and his person. OHP Members also seized CPT German’s

personal phones and his personal firearm.

      107.    OHP did not have any legal authorization to seize CPT German’s personal

firearm.

      108.    On the same day, multiple OHP members conducted several custodial

interrogations of CPT German.

      109.    From the early morning hours until the late afternoon, OHP seized and

detained CPT German without an arrest warrant and without any probable cause to justify

an arrest. CPT German was not allowed to leave DPS headquarters until he was escorted

                                            16
          Case 5:19-cv-00751-F Document 1 Filed 08/16/19 Page 17 of 27




to another location later in the day. CPT German was not allowed to leave this other

location until it was dark outside.

       110.    After DA Prater declined charges against CPT German, Defendant Rhoades

and Defendant Harrell prevailed upon the Oklahoma Attorney General to use the Multi-

County Grand Jury to investigate CPT German.

       111.    On February 14, 2019, CPT German was indicted by the Oklahoma Multi-

County Grand Jury on one count of extortion/blackmail in alleged violation of 21 O.S. §

1481-1488, Case Number CF-2019-713.

       112.    Following the indictment, CPT German was seized and taken to the

Oklahoma County Detention Center.

       113.    The State dismissed the indictment and re-filed the case by information on

March 6, 2019.

       114.    On June 28, 2019, the State dismissed the charges against CPT German prior

to his preliminary hearing.

       115.    As a result of the criminal investigation conducted by OHP and the

indictment by the Multi-County Grand Jury, multiple media outlets broadcast stories

containing the false allegations of blackmail against CPT German.

       116.    Defendant Rhoades and Defendant Harrell caused these publications by

uttering false statements and denials in order to commence the investigation and criminal

prosecution.




                                            17
          Case 5:19-cv-00751-F Document 1 Filed 08/16/19 Page 18 of 27




FIRST CAUSE OF ACTION – RETALIATORY PROSECUTION IN VIOLATION
  OF THE FIRST AMENDMENT OF THE UNITED STATES CONSTITUTION

       117.    CPT German incorporates by reference all of the above and foregoing

paragraphs as though set forth in full herein.

       118.    The First Amendment to the United States Constitution provides, in part, that

“Congress shall make no law . . . abridging the freedom of speech.” U.S. CONST. AMEND. I.

This prohibition was made applicable to the States and their political subdivisions by virtue

of the Fourteenth Amendment. U.S. CONST. AMEND. XIV; see also Cantwell v. Connecticut,

310 U.S. 296 (1940).

       119.    “[T]he law is settled that as a general matter the First Amendment prohibits

government officials from subjecting an individual to retaliatory . . . criminal prosecutions,

for speaking out.” Hartman v. Moore, 126 S. Ct. 1695 (2006).

       120.    CPT German engaged in constitutionally protected activity because he acted

as an internal and external whistleblower on government corruption and violations of state

law and ethics as described herein.

       121.    Defendant Rhoades, Defendant Harrell, and Defendant Orr’s actions as

described herein caused CPT German to suffer an injury that would chill a person of

ordinary firmness from continuing to engage in the protected activity, in that, together, they

concocted a false accusation of blackmail against CPT German in order to cause his

prosecution.




                                             18
             Case 5:19-cv-00751-F Document 1 Filed 08/16/19 Page 19 of 27




       122.     When considering the truth and not the lies told by Defendant Rhoades,

Defendant Harrell, and Defendant Orr, there was no probable cause to prosecute CPT

German for blackmail, extortion, or any other violation of any criminal law.

       123.     Defendant Rhoades, Defendant Harrell, and Defendant Orr’s actions were

substantially motivated as a response to CPT German’s protected conduct.

       124.     Defendant Rhoades, Defendant Harrell, and Defendant Orr’s actions were all

taken under color of law.

       125.     As a direct and proximate result of Defendant Rhoades, Defendant Harrell,

and Defendant Orr’s actions, German has suffered economic and non-economic damages,

including lost wages and benefits, mental anguish and emotional distress, sleeplessness,

anxiety,     humiliation,   embarrassment,    damage     to   his   professional   reputation,

inconvenience, loss of enjoyment of life, and other nonpecuniary losses, all to his detriment

and damage in a sum in excess of Seventy-Five Thousand Dollars and No/100

($75,000.00).

       WHEREFORE Plaintiff Captain Troy D. German prays for judgment against

Defendants Rhoades, Harrell, and Orr as follows:

       (1)      For his actual damages in a sum in excess of Seventy-Five Thousand Dollars

                and No/100 ($75,000.00) and in accordance with the proof at the time of trial;

       (2)      For punitive damages;

       (3)      For a reasonable attorney’s fee;

       (4)      For his court costs;

       (5)      For pre- and post-judgment interest as provided by law; and

                                              19
               Case 5:19-cv-00751-F Document 1 Filed 08/16/19 Page 20 of 27




         (6)      For any other such and further relief as the Court or jury deems just and

                  equitable that is allowed by law.

SECOND CAUSE OF ACTION – ABUSE OF PROCESS IN VIOLATION OF THE
   FOURTH AMENDMENT OF THE UNITED STATES CONSTITUTION

         126.     CPT German incorporates by reference all of the above and foregoing

paragraphs as though set forth in full herein.

         127.     In December 2018, the law was clearly established that an abuse of process

under state law constituted a violation of the Fourth Amendment of the United States

Constitution. Erikson v. Pawnee Cnty. Bd. of Cnty. Com’rs, 263 F.3d 1151 (10th Cir.

2001).

         128.     Defendants Rhoades, Harrell, and Orr caused German’s seizure and

prosecution for a criminal felony for the improper purpose of discrediting German as

German reported Rhoades and Harrell’s misconduct, for the improper purpose of ending

German’s employment with the Oklahoma Highway Patrol, and for the improper purpose

of interfering with German’s ability to obtain the position of Director of the Oklahoma

Department of Emergency Management.

         129.     Defendants Rhoades, Harrell, and Orr’s use of the court process was

principally and primarily to achieve these improper purposes in order to benefit themselves

in their corrupt scheme.

         130.     Defendant Rhoades, Defendant Harrell, and Defendant Orr’s actions were all

taken under color of law.




                                                20
             Case 5:19-cv-00751-F Document 1 Filed 08/16/19 Page 21 of 27




       131.     Defendants Rhoades, Harrell, and Orr took the actions described herein

intentionally and with malice towards German, or in reckless disregard for his rights under

the Fourth Amendment and Oklahoma common law.

       132.     As a direct and proximate result of Defendants Rhoades, Harrell, and Orr’s

actions, German has suffered economic and non-economic damages, including lost wages

and benefits, mental anguish and emotional distress, sleeplessness, anxiety, humiliation,

embarrassment, damage to his professional reputation, inconvenience, loss of enjoyment

of life, and other nonpecuniary losses, all to his detriment and damage in a sum in excess

of Seventy-Five Thousand Dollars and No/100 ($75,000.00).

       WHEREFORE Plaintiff Captain Troy D. German prays for judgment against

Defendants Rhoades, Harrell, and Orr as follows:

       (1)      For his actual damages in a sum in excess of Seventy-Five Thousand Dollars

and No/100 ($75,000.00) and in accordance with the proof at the time of trial;

       (2)      For punitive damages;

       (3)      For a reasonable attorney’s fee;

       (4)      For his court costs;

       (5)      For pre- and post-judgment interest as provided by law; and

       (6)      For any other such and further relief as the Court or jury deems just and

                equitable that is allowed by law.




                                              21
          Case 5:19-cv-00751-F Document 1 Filed 08/16/19 Page 22 of 27




 THIRD CAUSE OF ACTION – MALICIOUS PROSECUTION IN VIOLATION
OF THE FOURTH AMENDMENT OF THE UNITED STATES CONSTITUTION

       133.    CPT German incorporates by reference all of the above and foregoing

paragraphs as though set forth in full herein.

       134.    The Fourth Amendment to the United States Constitution provides that “[t]he

right of the people to be secure in their persons, houses, papers, and effects, against

unreasonable searches and seizures, shall not be violated, and no Warrants shall issue, but

upon probable cause, supported by Oath or affirmation, and particularly describing the

place to be searched, and the persons or things to be seized.”

       135.    In December of 2018, the law was clearly established that a law enforcement

officer would violate a citizen’s Fourth Amendment rights by falsifying and fabricating

evidence to facilitate a wrongful, malicious prosecution. Pierce v. Gilchrist, 359 F.3d 1279

(10th Cir. 2004).

       136.    In or around December of 2018, Defendants Rhoades and Harrell fabricated

and falsified evidence by (1) falsely stating that Captain German attempted to blackmail

Rhoades, and (2) falsely stating that they did not provide the answers to Brian Orr for the

promotional boards as alleged by German and as proven by the audio recordings of Brian

Orr admitting to this cheating scheme.

       137.    In or around December of 2018, Defendant Orr falsified and fabricated

evidence by falsely stating that Defendants Rhoads and Harrell did not provide him with

the specific questions and answers for the oral promotional board interviews for Troop A

and Troop R.


                                             22
          Case 5:19-cv-00751-F Document 1 Filed 08/16/19 Page 23 of 27




       138.   Based on the false and fabricated evidence, the Oklahoma Multi-County

Grand Jury issued an indictment against Captain German. Later, the Oklahoma Attorney

General’s Office, relying on the same false, fabricated evidence, dismissed the indictment

and re-filed the criminal charges based on an information.

       139.   Captain German was arrested pursuant to the indictment and released on his

own recognizance.

       140.   On June 28, 2019, the Oklahoma Attorney General’s Office dismissed the

charges against Captain German under circumstances establishing Captain German’s

innocence. The charges were dismissed prior to the preliminary hearing. Furthermore, upon

information and belief, Captain German alleges that District Attorney David Prater, who

had been subpoenaed and who appeared to testify on behalf of the defense, would have

testified that Defendant Rhoades’ allegations did not meet the elements of blackmail, nor

rise to the crime of blackmail.

       141.   Defendants Rhoades, Harrell, and Orr caused German’s arrest and continued

prosecution for blackmail by presenting false, fabricated evidence to the Oklahoma

Attorney General’s Office.

       142.   The blackmail charges terminated in German’s favor.

       143.   There was no probable cause to support the original arrest, confinement, or

prosecution, when considering the true evidence and not the lies of these three law

enforcement officers.

       144.   Defendant Rhoades, Defendant Harrell, and Defendant Orr’s actions were all

taken under color of law.

                                           23
             Case 5:19-cv-00751-F Document 1 Filed 08/16/19 Page 24 of 27




       145.     Defendants Rhoades, Harrell, and Orr took the actions described herein

intentionally and with malice towards German, or in reckless disregard for his rights under

the Fourth Amendment.

       146.     As a direct and proximate result of Defendants Rhoades, Harrell, and Orr’s

actions, German has suffered economic and non-economic damages, including lost wages

and benefits, mental anguish and emotional distress, sleeplessness, anxiety, humiliation,

embarrassment, damage to his professional reputation, inconvenience, loss of enjoyment

of life, and other nonpecuniary losses, all to his detriment and damage in a sum in excess

of Seventy-Five Thousand Dollars and No/100 ($75,000.00).

       WHEREFORE Plaintiff Captain Troy D. German prays for judgment against

Defendants Rhoades, Harrell, and Orr as follows:

       (1)      For his actual damages in a sum in excess of Seventy-Five Thousand Dollars

                and No/100 ($75,000.00) and in accordance with the proof at the time of trial;

       (2)      For punitive damages;

       (3)      For a reasonable attorney’s fee;

       (4)      For his court costs;

       (5)      For pre- and post-judgment interest as provided by law; and

       (6)      For any other such and further relief as the Court or jury deems just and

                equitable that is allowed by law.




                                              24
          Case 5:19-cv-00751-F Document 1 Filed 08/16/19 Page 25 of 27




                    FOURTH CAUSE OF ACTION – CONSPIRACY
                        IN VIOLATION OF 42 U.S.C. § 1983

       147.   CPT German incorporates by reference all of the above and foregoing

paragraphs as though set forth in full herein.

       148.   Defendants Rhoades, Harrell, and Orr commenced or caused the

commencement of, and had detailed knowledge of, the investigation and criminal

prosecution of Captain Troy German.

       149.   Defendants Rhoades, Harrell, and Orr knew that the allegation of blackmail

against Captain German was false.

       150.   Defendants Rhoades, Harrell, and Orr knew that they violated state law,

regulations, Oklahoma Highway Patrol policies, and/or law enforcement ethics by

providing a candidate for a promotion with the answers to the oral promotion board.

Therefore, they knew that it was false to deny these allegations to the Oklahoma Attorney

General’s Office.

       151.   Defendants Rhoades, Harrell, and Orr had an explicit or implicit agreement

to commit an unlawful act, i.e. to cause the investigation and prosecution against Captain

German, as well as abuse court process, in an effort to discredit Captain German, cause the

end of his employment with the OHP, and prevent him from obtaining employment as the

Director of the Oklahoma Department of Emergency Management.

       152.   These defendants each took overt acts to accomplish their unlawful

agreement.




                                             25
          Case 5:19-cv-00751-F Document 1 Filed 08/16/19 Page 26 of 27




       153.   Defendant Rhoades provided false and fabricated evidence to members of

the OHP, the OAG’s office, and members of the Oklahoma Legislature, and likely others.

       154.   Defendant Rhoades and Harrell falsely denied their involvement in the

cheating scandal involving Orr to the OAG’s office.

       155.   Defendant Orr provided false statements during the investigation, to

Governor-elect Stitt, and to the Multi-County Grand Jury.

       156.   The actions of these Defendants, Rhoades, Harrell, and Orr, were necessary

to complete the unlawful act in this instance, as either Rhoades, Harrell, or Orr could have

exposed the scheme by providing honest, truthful information.

       157.   The Defendants, Rhoades, Harrell, and Orr, had a single plan of action, i.e.

to cause the malicious prosecution and/or to abuse the court process against Captain

German, as reflected by their actions described herein.

       158.   The Defendants named in this cause of action are subject to joint and several

liability for all of the damages caused by the malicious prosecution and/or abuse of process.

       159.   Defendant Rhoades, Defendant Harrell, and Defendant Orr’s actions were all

taken under color of law.

       160.   Defendants Rhoades, Harrell, and Orr took the actions described herein

intentionally and with malice towards German, or in reckless disregard for his rights under

the Fourth Amendment.

       161.   As a direct and proximate result of Defendants Rhoades, Harrell, and Orr’s

actions, German has suffered economic and non-economic damages, including lost wages

and benefits, mental anguish and emotional distress, sleeplessness, anxiety, humiliation,

                                             26
            Case 5:19-cv-00751-F Document 1 Filed 08/16/19 Page 27 of 27




embarrassment, damage to his professional reputation, inconvenience, loss of enjoyment

of life, and other nonpecuniary losses, all to his detriment and damage in a sum in excess

of Seventy-Five Thousand Dollars and No/100 ($75,000.00).

      WHEREFORE Plaintiff Captain Troy D. German prays for judgment against

Defendants Rhoades, Harrell, and Orr as follows:

      (1)      For his actual damages in a sum in excess of Seventy-Five Thousand Dollars

               and No/100 ($75,000.00) and in accordance with the proof at the time of trial;

      (2)      For punitive damages;

      (3)      For a reasonable attorney’s fee;

      (4)      For his court costs;

      (5)      For pre- and post-judgment interest as provided by law; and

      (6)      For any other such and further relief as the Court or jury deems just and

               equitable that is allowed by law.

Dated this 16th day of August, 2019.

                                                   /s/Barrett T. Bowers
                                                   Stanley M. Ward, OBA#9351
                                                   Woodrow K. Glass, OBA#15690
                                                   Barrett T. Bowers, OBA#30493
                                                   For the Firm: Ward & Glass, LLP
                                                   1601 36th Ave. NW, Ste. 100
                                                   Norman, Oklahoma 73072
                                                   (405) 360-9700
                                                   (405) 360-7902 (fax)
                                                   ATTORNEYS FOR PLAINTIFF

ATTORNEYS’ LIEN CLAIMED
JURY TRIAL DEMANDED



                                             27
